DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17872936 filed on 07/25/2022. Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2020-0004920, filed in Korea on 01/14/2020, has been received.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11398192. 
Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8, 6 and 9 of U.S. Patent No. 11398192 respectively.
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11398192.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11398192.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant would have been obvious over the claims of U.S. Patent No. 11398192 respectively. See below tables for more detail with anticipating portions bolded and differences underlined.
Claim 1 of Instant Application
Claim 4 of U.S. Patent No. 11398192
1. A display device comprising: 
     a display panel including pixels; 
     a first memory device configured to store a stress data including degradation values of the pixels; 
     an integrated circuit configured to load the stress data from the first memory device, configured to generate compensated data by compensating for current input data based on the stress data, and configured to supply data voltages corresponding to the compensated data to the display panel, 
     wherein, when a first degradation value among the degradation values in the stress data loaded from the first memory device is greater than a maximum degradation value, the integrated circuit re-loads the first degradation value from the first memory device.
1. A display device comprising:
     a display panel including pixels;
     a first memory device configured to store a stress data including degradation values representing degradation degrees of the pixels;
     a degradation compensator configured to load the stress data from the first memory device and configured to generate compensated data by compensating for current input data based on the stress data; and
     a data driver configured to generate data voltages based on the compensated data and configured to supply the data voltages to the display panel,
     wherein, when a first degradation value among the degradation values in the stress data is greater than a predetermined maximum degradation value, the degradation compensator updates the first degradation value to be smaller than or equal to the maximum degradation value.
2. The display device of claim 1, wherein, when the first degradation value is greater than the maximum degradation value, the degradation compensator updates the first degradation value based on at least one adjacent degradation value adjacent to the first degradation value among the degradation values in the stress data.
3. The display device of claim 2, wherein the degradation compensator includes:
     a second memory circuit configured to store the stress data; and
     an error detection circuit configured to determine whether the first degradation value is greater than the maximum degradation value, and configured to update the first degradation value.
4. The display device of claim 3, wherein the second memory circuit includes:
     a first buffer configured to store one line data among the stress data;
     a second buffer configured to repeatedly load and store the first degradation value from the first memory device, when the first degradation value is greater than the maximum degradation value; and
     a third buffer configured to store the at least one adjacent degradation value.


It can be seen from the table above, claim 4 of U.S. Patent No. 11398192 includes all the limitations of claim 1 of the instant application with one minor difference of an integrated circuit vs. a degradation compensator+a data driver. However, according to MPEP 2144.04 V, making integral or separable of a part would have still been obvious over the prior art. Hence, in view of such rationale, claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11398192. 
Dependent claims of claim 1 of the instant application which are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11398192 or its dependent claims, contain similar limitations and hence would have also been obvious.
Claim 17 of Instant Application
Claim 18 of U.S. Patent No. 11398192
17. A method of compensating for a degradation of a display device which includes a display panel including pixels, a memory device for storing stress data including degradation values of the pixels, and an integrated circuit for compensating for image data for the pixels based on the stress data, the method comprising steps of:
     transmitting a first degradation value included in the stress data from the memory device to the integrated circuit; and 
     re-transmitting the first degradation value from the memory device to the integrated circuit, when the first degradation value is greater than the maximum degradation value.
16. A method of compensating for a degradation of a display device which includes a display panel including pixels, a memory device for storing stress data representing degradation degrees of the pixels, and a degradation compensator for compensating for image data for the pixels based on the stress data, the method comprising steps of:
     transmitting a first degradation value included in the stress data from the memory device to the degradation compensator; and
     updating, by the degradation compensator, the first degradation value to be smaller than or equal to a maximum degradation value, when the first degradation value is greater than the maximum degradation value.
17. The method of claim 16, wherein the updating of the first degradation value is accomplished by
     transmitting at least one adjacent degradation value adjacent to the first degradation value from the memory device to the degradation compensator, when the first degradation value is greater than the maximum degradation value, and
     updating, by the degradation compensator, the first degradation value based on the at least one adjacent degradation value.
18. The method of claim 17, wherein the updating of the first degradation value is accomplished by
     re-transmitting the first degradation value from the memory device to the degradation compensator,
     comparing, by the degradation compensator, the re-transmitted first degradation value with the maximum degradation value, and
     updating, by the degradation compensator, the first degradation value based on the at least one adjacent degradation value, when the re-transmitted first degradation value is greater than the maximum degradation value.


Similar to the rejection of claim 1 above, the main difference being the change of language from degeneration compensator to integrated circuit, which would have still been obvious over the prior art.
Dependent claims of claim 17 of the instant application which are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11398192 or its dependent claims, contain similar limitations and hence would have also been obvious.

Allowable Subject Matter
Claims 3 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
An updated search was performed. The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, the re-loading/re-transmitting of a degradation value when greater than a maximum degradation value in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art. And the dependencies of the objected claims are different from the decencies of the claims in U.S. Patent No. 11398192, hence not obvious over or anticipated by the claims of U.S. Patent No. 11398192.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693